Citation Nr: 1711135	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for bilateral plantar fasciitis with bilateral foot spurs.

2. Entitlement to an initial compensable rating for hypertension.

3. Entitlement to an initial compensable rating for a disorder of the cranial nerves, characterized as chronic hiccups.


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1983 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The case was remanded in December 2015 for evidentiary development and to conduct new medical examinations. All actions ordered by the remand have been accomplished and the case is ready for appellate review.


FINDINGS OF FACT

1. The Veteran's bilateral feet disabilities are not manifested by marked deformity, accentuated pain on manipulation and use, indications of swelling on use or characteristic callosities.

2. The Veteran's hypertension is not manifested by an average diastolic blood pressure reading of predominately 100 mm Hg or greater, or a history of diastolic blood pressure of predominantly 100 mm Hg or more that requires continuous medication for control.

3. The Veteran's chronic hiccups are more likely than not a manifestation of the Veteran's non-service-connected gastroesophageal reflux disease (GERD) than a central nervous system condition.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for bilateral plantar fasciitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5276 (2016).

2. The criteria for an initial compensable rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2016).

3. The criteria for an initial compensable rating for chronic hiccups have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R.     §§ 3.159, 4.1, 4.2, 4.10, 4.114 Diagnostic Code 7346, 4.124a, Diagnostic Code 8210-8299 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Regarding claims for increased disability ratings, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued a notice letter to the Veteran in April 2008 that met the VCAA notice requirements.

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided. The Veteran's service treatment records, pertinent post-service medical records, VA examination reports, and the Veteran's statements have been added to the case file. There is no indication of any additional relevant evidence that has not been obtained.

Regarding the duty to provide adequate VA medical examinations, the Veteran was provided thorough VA examinations in May 2008, April 2016 and June 2016. These examinations fully addressed the Veteran's allegations and symptoms, and are probative. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating bilateral plantar fasciitis, hypertension and chronic hiccups, including the functional impact of the Veteran's disabilities upon his occupational and social functioning. There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2016).

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

Increased Ratings (General)

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

For claims for increased ratings which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating musculoskeletal disabilities, such as those relating to the feet, in addition to applying schedular criteria, VA may consider granting a higher rating in cases where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.71 are considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996). The intent of the Rating Schedule is to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Increased Initial Rating for Plantar Fasciitis as of January 1, 2008

The Veteran's service-connected bilateral plantar fasciitis with bilateral foot spurs is rated at 10 percent disabling based on pain on manipulation, affecting the Veteran's ability to stand and walk, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276. The Veteran contends he should have been initially rated at 30 percent disabled because he has consistent intense pain which cannot be alleviated with medication and that his feet are swollen on use.

This DC contemplates a 10 percent rating when his bilateral feet disability is of a "moderate" level, with a weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use. A 30 percent rating is warranted when the evidence shows "severe" disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use or characteristic callosities. A 50 percent rating is warranted when the evidence shows pes planus that is "pronounced" in nature, with symptoms such as marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, and lack of improvement after use of orthopedic shoes or appliances. This DC does not define words such as "moderate" or "severe." 

In order to obtain a higher rating for bilateral plantar fasciitis, the Veteran must demonstrate "severe" disability with objective evidence of symptoms such as accentuated pain on manipulation and use and indication of swelling on use. 

During the May 2008 examination, the Veteran reported sharp, localized pain and heel soreness. He reported that during painful episodes he can function without medication. He reported at rest he still has pain, but there is no weakness, stiffness, swelling or fatigue when at rest. The Veteran reported he has pain when he stands and walks. He did not report weakness, stiffness, swelling or fatigue when standing or walking. The Veteran reported the functional impact of his disability was pain with prolonged standing, walking and running.

The examiner noted tenderness for the right, but not left, foot upon examination. There was no painful motion, edema, disturbed circulation, weakness, or atrophy for either foot. Gait was normal. Diagnostic tests revealed small calcaneal spurs for both feet but otherwise were within normal limits. Bilateral plantar fasciitis was not found, but objective evidence of tenderness and calcaneal spurs were noted. 

During the April 2016 examination, the Veteran reported his feet were swollen, and that he had pain in his shins and at the top of both feet. He reported pain in the bottom of his feet for the first few steps in the morning, but that the pain lessened as the day continued. The Veteran's main complaint was swelling at the top of his feet and pain around the top and sides of both shins. He reported he no longer used orthotics because "they are too tight."  

The examiner noted the Veteran's feet were not swollen during the examination, although the Veteran contended they were. The examiner also noted that the Veteran's use of flat "sole" boat shoes, which provide little or no arch or heel support, "most likely contributes to foot pain." The examiner noted the Veteran did not experience flare ups, and did not demonstrate pain on manipulation. There was no indication of swelling and the Veteran did not have characteristic callouses. There was no objective evidence of marked deformity nor marked pronation of either foot. Neither foot demonstrated a weight-bearing line over the great toe and neither foot had "inward" bowing of the Achilles tendon. There was no marked inward displacement nor severe spasms of the Achilles tendon on manipulation of either foot. 

Regarding functional limitations, the Veteran reported pain in the morning and pain on the sides and top of his feet. The examiner noted there was pain upon examination for both feet, and a contributing factor to the disability was a disturbance of locomotion. There was no pain, weakness, fatigability or incoordination during flare-ups or when either foot was used repeatedly over time. The functional impact of the disability remains pain.

The preponderance of the evidence is against the claim. The Veteran's foot disorder does not qualify for a higher disability rating of 30 percent. The Veteran does not demonstrate objective evidence of a "severe" disability, such as accentuated pain upon manipulation and use or swollen feet upon manipulation and use, nor marked deformity, or characteristic callosities. The May 2008 examiner noted the Veteran reported pain while standing or walking, but the Veteran did not report pain upon manipulation. The April 2016 examiner noted that the Veteran's feet were not swollen at the time of the examination, nor were there indications of swelling. The examiner also noted that the Veteran's use of "sole" boat shoes, that provide little or no arch support, likely contributes to the Veteran's pain. As pain is the main complaint, which is contemplated by the Veteran's current 10 percent rating, the Veteran is not entitled to a higher disability rating at this time. 

Increased Initial Rating for Hypertension as of January 1, 2008

The Veteran's hypertension is rated as zero percent disabling under 38 C.F.R.           § 4.104, DC 7101 (2016) because tests conducted in May 2008 show the Veteran did not demonstrate hypertension to a compensable degree as defined by VA regulations. The Veteran contends he should have been rated at 10 percent disabling because he has been under a doctor's care for high blood pressure and is being treated for hypertension.

Under DC 7101, a 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more. 38 C.F.R. § 4.104, DC 7101 (2016). A 10 percent rating is also assigned when the individual has a history of diastolic pressure predominantly 100 or more who requires continuous medication for control; a 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more; a 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more. Id. Finally, hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling. Id. 

For purposes of this section, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm Hg or greater and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id.

In order for the Veteran to obtain the next higher rating for hypertension, the Veteran must demonstrate an average diastolic blood pressure reading of predominately 100 mm Hg or greater, or show a history of diastolic blood pressure of predominantly 100 mm Hg or more that requires continuous medication for control.

The May 2008 VA medical examination revealed mild elevated blood pressure with blood pressure readings of 142/90, 142/90 and 144/90. The Veteran reported he discontinued his previous hypertension treatment because of perceived headaches. The examiner noted current symptoms of hypertension were absent and that the Veteran was not currently receiving any treatment for this condition. The Veteran reported he did not experience any functional impairment from this condition.

During the April 2016 VA medical examination, the Veteran reported "fair" control of hypertension with medication. The Veteran reported no evidence of hypertension-related crisis or emergency and no organ damage or functional loss related to hypertension. The examiner noted the Veteran did not have a history of elevated diastolic blood pressure of predominately 100 mm Hg or more. The examiner also noted there is proteinuria which was "most likely due to uncontrolled diabetes [...] and less likely a residual of fairly well-controlled hypertension[.]" The average three blood pressure readings were 148/90. 

The objective evidence from the medical examinations indicate the Veteran does not currently demonstrate hypertension to a compensable degree. The Veteran received service connection for hypertension because of his multiple diagnoses of hypertension in service and his continued diastolic blood pressure readings of 90 mm Hg. However, the average of his three blood pressure readings at the May 2008 and April 2016 VA medical examination are below the 10 percent rating criteria. He also does not demonstrate a history of diastolic pressure of predominantly 100 mm Hg or more that requires continuous medication for control. He reports no functional loss due to the disability and there is no evidence in the record that he is currently diagnosed with or being treated by a physician for hypertension. A rating in excess of zero percent for hypertension is therefore denied.

Extra-Schedular consideration and total disability rating based on unemployability for this claim are addressed in conjunction with the other two claims below.

Increased Initial Rating for Chronic Hiccups as of January 1, 2008

The Veteran's chronic hiccups is rated as a disorder of the tenth cranial nerves, at zero percent disabling. The Veteran contends his hiccups have a direct effect on his overall health and should be rated at the next higher rating.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and evidence.  Butts v. Brown, 5 Vet. App. 532,  539 (1993).  

Part 4 of title 38 of the Code of Federal Regulations does not provide a specific diagnostic code for chronic hiccups.  Hyphenated diagnostic codes including a diagnostic code ending in the digits "99" are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  See 38 C.F.R. 
§ 4.27.

VA assigned the Veteran's current zero percent rating for chronic hiccups under 38 C.F.R. § 4.124a, DC 8210-8299, for paralysis of the pneumogastric vagus cranial nerve.  DC 8210 was potentially appropriate for rating the Veteran's disability because damage to the vagus nerve is related to sensory and motor loss to organs of voice, respiration, pharynx, stomach and heart. See DC 8210, Note 1. That DC authorizes a 10 percent rating for moderate incomplete paralysis of the vagus nerve, and a 30 percent rating for severe incomplete paralysis of the vagus nerve.

However, at the April 2016 VA medical examination for the central nervous system, the examiner noted the Veteran did not demonstrate any central nervous system disabilities. The Veteran did not have any pharynx or larynx conditions, and did not report any trouble swallowing. His overall neurological exam was normal, and did not demonstrate any complications, conditions, signs or symptoms of a central nervous system condition. The examiner noted "mild occasional hiccups/belching most likely part and parcel GERD diagnosed in 2008."

The Veteran's GERD is not service connected, and the preponderance of the competent evidence is therefore against the claim.  

Extra-Schedular and Total Disability Rating for Individual Unemployability (TDIU)
 
The Board has also considered whether referral for extra-schedular consideration is warranted. In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made. 38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). In this case, the record does not establish that the rating criteria are inadequate. 

The medical findings for the Veteran's bilateral feet disabilities, hypertension and chronic hiccups are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impairment of health, incapacitating episodes, and chronic residuals. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating. His contentions have been limited to those discussed above. 

In view of the circumstances, the Board finds that the rating schedules are adequate and referral for extraschedular consideration is not needed under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Accordingly, referral for consideration of an extraschedular rating is not warranted.

A claim for a total rating based on individual unemployability (TDIU) due to service-connected disabilities, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009) In this case, the Veteran has not reported, and the evidence does not reflect, that his disabilities at issue render him unemployable. All VA medical examinations noted the Veteran's conditions do not impact his ability to work. While the Veteran noted the pain related to his bilateral feet disabilities makes standing, walking and running for long periods of time difficult, the examiner noted the Veteran is able to resolve the pain without medication, and that these symptoms have not manifested to such a degree as to impact the Veteran's ability to maintain or obtain employment. Accordingly, the Board concludes that a claim for a TDIU has not been raised.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claims. 38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

An initial disability rating in excess of 10 percent for bilateral plantar fasciitis with bilateral foot spurs is denied.

An initial compensable rating for hypertension is denied.

An initial compensable rating for chronic hiccups is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


